Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The previous objection has been overcome by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The previous restriction and 103 rejections have been maintained and repeated.

	
	Claim Rejections - 35 USC § 103
Claim(s) 1-8, 10-13, and 16-20 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 20110139466, listed on IDS and ISR) in view of Jeong et al. (US 20190189304).
As to claims 1-8, 10-13, and 16-20, Chen (abs. claims, examples, figures, 2, 70-92) discloses a method of producing crosslinked mold for high temperature seal by mixing/melting Victrex 151G with 1,4-phenylenediamine with extruder at about 400 °C and post cure annealing at 300 °C. 
Particular to claim 12, Chen (72, 92) teaches post cure annealing to remove defects caused by curing and an exemplary annealing time to 4 hours. In light of this, one of ordinary skill in the art would obviously recognize to extend the post cure annealing time > 4 hours (overlapping with the claimed range) to further improving the removal of 
Particular to to claim 8, The disclosed PEEK would inherently yield the claimed melt viscosity, because Victrex 151G


    PNG
    media_image1.png
    1054
    1294
    media_image1.png
    Greyscale

is the same PEEK as indicated in instant [0051]. 
	Chen is silent on the claimed diamine. 
	In the same area of endeavor or solving the same problem of sealing, Jeong (11, 67-68) discloses 1,4-phenylenediamine and 1-(4-aminophenyl)-2,3-dihydro-1,3,3-
Therefore, it would have been obvious to one of ordinary skill in the art to have replaced phenol of 1,4-phenylenediamine of Chen with 1-(4-aminophenyl)-2,3-dihydro-1,3,3-trimethyl-1H -inden-5-amine of Jeong because of their equivalent functionality as diamines to improve flexibility and toughness of a polymer.  These conditions appear to equally apply to both productions using diamines. This adaptation would have obviously yielded instantly claimed invention.  
	
	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
The applicant attacked Chen and argued (pg7-8) the claimed step (b) is performed while the mixture is not crosslinked. It is duly notified claim 1 does not claim step (b) is sequentially performed the before the crosslinking step (c).  Furthermore, Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
The applicant argued (pg9-10) Chen’s and Jeong’s diamines are not functionally equivalent because of different crosslinking mechanism.  The examiner disagrees. Jeong (11, 67-68) discloses 1,4-phenylenediamine and 1-(4-aminophenyl)-2,3-dihydro-1,3,3-trimethyl-1H-inden-5-amine (meets the claimed diamine) are functionally equivalent diamine to improve flexibility and toughness of a polymer.  The examiner agrees the crosslinking mechanism is different, but the functionality of these diamines is the same, i.e., to improve flexibility and toughness of a polymer.  Jeong does not exclude using 1-(4-aminophenyl)-2,3-dihydro-1,3,3-trimethyl-1H-inden-5-amine to crosslink Chen’s PEEK via a different chemical reaction. Thus, Jeong does not teach away from Chen.
The applicant argued (pg9-10) Chen and Jeong are not in the same area of endeavor. The examiner asserts Chen and Jeong are analogous arts, because they are in the same area of endeavor or solving the same problem of sealing (producing or applying sealant). Furthermore, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
Applicant's argument (pg11) of unexpected results is unpersuasive and insufficient.  Evidence of unexpected results must be factually supported by an appropriate affidavit of declaration. See MPEP § 716.01(c). Unexpected results must, in actuality, be unexpected.   Unexpected results must be compared with the closest art, in this particular case, Chen.   Unexpected results must be commensurate in scope with the claims.  The applicant must show unexpected results over the entire claimed range to support unexpected results for the entire range and generic structures. Therefore, Applicant should compare several compositions containing claimed components of A, B, and C  in amounts at several data points over the claimed range to several compositions containing the same claimed components of A, B, and C in amounts at several data points outside of the claimed range, including data points close to and far from the claimed range. The applicant merely compares results of a few of claimed species, not those of Chen. 	
	
Therefore, the previous restriction and 103 rejections have been maintained and repeated.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766